DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one of the two jaws is selectively positionable at various fixed positions relative to the other jaw” recited in claim 20 must be shown or the feature(s) canceled from the claim(s). Applicant only shows 1 position of the jaws relative to each other.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (20040144218).
Regarding claim 1, Hu discloses a wrench capable of applying driving force on an object to be driven effectively comprising: a first segment (Fig. 7 element 40) including a driving end of the wrench (Fig. 7 element 41), a second segment (Fig. 7 element 50) pivotally coupled to the first segment about an axis of rotation (0029, see annotated Fig. 12 below) and being selectively positionable at various fixed pivotal positions relative to the first segment (0033), wherein the first and the second segments engage with a locking device (Fig. 8 element 60) which is configured for selectively preventing and allowing rotation of the first segment with respect to the second segment (0031 and 0033), wherein the first segment has a first joining end (Fig. 9 elements 431 and 432) forming a first positioning surface (see annotated Fig. 11 below; examiner considers the distal surface forming the tip of a single tooth to be a positioning surface) and a second positioning surface (see annotated Fig. 11 below; examiner considers the distal surface forming the tip of a single tooth to be a positioning surface), wherein the first and the second positioning surfaces are curved (the distal surface forming the tip of a single tooth cannot be perfectly pointed and therefore must have some curvature to it, therefore both the first and second positioning surfaces are curved), wherein the second segment has at least one second joining end linked to the first joining end (see annotated Fig. 8 below) and the axis of rotation extends transversely to the first and the second joining ends (see annotated Fig. 12 below), wherein the locking device includes a catch (Fig. 8 element 60, 0031) selectively engagable and disengagable from the first and the second positioning surfaces (0031 and 0033), wherein the first segment is rotatable with respect to the second segment when the catch is disengaged from the first and the second positioning surfaces (0033), wherein the first and the second segments are prevented from rotating relative to one another when the catch is engaged with either the first or the second positioning surface (0033), wherein the catch has a first body section (see annotated Fig. 12' below; the first body section is the portion of element 62 shown in annotated Fig. 12' below) abutting against the first positioning surface in a direction radial to the axis of rotation when the first segment is at a first fixed pivotal position relative to the second segment (Fig. 11; the axis of rotation is going through the center of element 57 into the page and the first body section is abutting the first positioning surface in a direction radial to the axis of rotation), and wherein the first body section is abutted against the second positioning surface in a direction radial to the axis of rotation when the first segment is at a second fixed pivotal position relative to the second segment (0033; the wrench of Hu would meet this limitation when the head is pivoted into a second position (which corresponds to one of the as many as 30 angular positions), where the first body section would be abutting against the second positioning surface).

    PNG
    media_image1.png
    480
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    770
    554
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    708
    485
    media_image3.png
    Greyscale


Regarding claim 2, Hu discloses the limitations of claim 1, as described above, and further discloses the catch is axially displaceable along an axis (see annotated Fig. 12 above) between positions in which the first body section is abutted against either the first positioning surface or the second positioning surface and a position in which the first body section is not abutted against the first and the second positioning surfaces (0033).
Regarding claim 3, Hu discloses the limitations of claim 2, as described above, and further discloses the axis is parallel to the axis of rotation (see annotated Fig. 12 above where the axis is shown to be parallel to the axis of rotation).
Regarding claim 4, Hu discloses the limitations of claim 1, as described above, and further discloses the first and the second segments include an included angle therebetween, wherein the included angle defines a first included angle when the first segment is at the first fixed pivotal position relative to the second segment and a second included angle when the first segment is at the second fixed pivotal position relative to the second segment, and wherein the first and the second included angles have a difference in a range of 5-20 degrees (Fig. 11, 0033; the included angles are defined between each tooth when the first segment is at various fixed pivotal positions (first, second, third, etc..) and the difference between each immediately adjacent included angle is 6 degrees which is between 5 and 20 degrees).
Regarding claim 5, Hu discloses the limitations of claim 1, as described above, and further discloses the first joining end forms a third positioning surface (see annotated Fig. 11 above; examiner considers the distal surface forming the tip of a single tooth to be a positioning surface), wherein the third positioning surface is curved (the distal surface forming the tip of a single tooth cannot be perfectly pointed and therefore must have some curvature to it, therefore the third positioning surface is curved), wherein the first and the second segments are prevented from rotating relative to one another when the catch is engaged with the third positioning surface, wherein the first body section is abutted against the third positioning surface in a direction radial to the axis of rotation when the first segment is at a third fixed pivotal position relative to the second segment (0033; the wrench of Hu would meet this limitation when the head is pivoted into a third position (which corresponds to one of the as many as 30 angular positions), where the first body section would be abutting against the third positioning surface in a radial direction to the axis of rotation), and wherein the first positioning surface is disposed between the second and the third positioning surfaces (see annotated Fig. 11 above).
Regarding claim 6, Hu discloses the limitations of claim 5, as described above, and further discloses the first segment and the second segment include an included angle therebetween, wherein the included angle defines a first included angle when the first segment is at the first fixed pivotal position relative to the second segment a second included angle when the first segment is at the second fixed pivotal position relative to the second segment and a third included angle when the first segment is at the third fixed pivotal position relative to the second segment, wherein the first and the second included angles have a difference in a range of 5-20 degrees, and wherein the first and the third included angles have a difference in a range of 5-20 degrees (Fig. 11, 0033; the included angles are defined between each tooth when the first segment is at various fixed pivotal positions (first, second, third, etc..) and the difference between each immediately adjacent included angle is 6 degrees which is between 5 and 20 degrees).
Regarding claim 7, Hu discloses the limitations of claim 5, as described above, and further discloses the first joining end forms a first stopping surface adjacent to the second positioning surface and a second stopping surface adjacent to the third positioning surface (see annotated Fig. 11’ below), wherein the second positioning surface is disposed between the first positioning surface and the first stopping surface and the third positioning surface is disposed between the first positioning surface and the second stopping surface respectively (see annotated Fig. 11’ below), and wherein the first and the second stopping surfaces are flat (see annotated Fig. 11’ below, the stopping surfaces are the flat surfaces of the teeth leading up to the positioning surfaces).

    PNG
    media_image4.png
    480
    526
    media_image4.png
    Greyscale

Regarding claim 8, Hu discloses the limitations of claim 1, as described above, and further discloses the first joining end forms a first holding surface and a second holding surface (see annotated Fig. 11' above), wherein the catch is selectively retained by the first and the second holding surfaces (see annotated Fig. 11' above, the catch will be retained by either the first or second holding surface based on which fixed pivotal position the first segment is currently in), wherein the catch is selectively engagable and disengagable from the first and the second holding surfaces (0033), wherein the first holding surface is disposed next to the first positioning surface and the second holding surface is disposed next to the second positioning surface respectively (see annotated Fig. 11' above), wherein the catch has a second body section (see annotated Fig. 12 above; the second body section is the portion of element 62 shown in annotated Fig. 12' above) abutting against the first holding surface in a direction radial to the axis of rotation when the first segment is at the first fixed pivotal position relative to the second segment (see annotated Fig. 11’ above; the axis of rotation is going through the center of element 57 into the page and the second body section is abutting the first holding surface in a direction radial to the axis of rotation), wherein the second body section is abutted against the second holding surface in a direction radial to the axis of rotation when the first segment is at the second fixed pivotal position relative to the second segment (see annotated Fig. 11’ above; the axis of rotation is going through the center of element 57 into the page and the second body section would be abutting the second holding surface in a direction radial to the axis of rotation when the first segment is at the second fixed pivotal position (e.g. when the teeth shown in Fig. 11 shift counterclockwise by one tooth position)), wherein the first holding surface and the first positioning surface are at different heights, and wherein the second holding surface and the second positioning surface are at different heights (see annotated Fig. 11' above where the height direction is shown; the first and second holding surfaces are the surfaces of the teeth leading up to the first and second positioning surfaces and therefore the first and second holding surfaces are at different heights than the first and second positioning surfaces).
Regarding claim 9, Hu discloses the limitations of claim 1, as described above, and further discloses the first joining end has a first side and a second side disposed oppositely and the axis of rotation extends transversely to the first and the second sides (see annotated Fig. 9 below; the axis of rotation, as shown in annotated Fig. 12 above extends transversely between the first and second side), and wherein the first and the second positioning surfaces are adjacent to the first side and the first and the second holding surfaces are adjacent to the second side respectively (both the first and second positioning surfaces as well as the first and second holding surfaces are adjacent (e.g. next to) both the first and the second side shown in annotated Fig. 9 below).

    PNG
    media_image5.png
    590
    442
    media_image5.png
    Greyscale

Regarding claim 12, Hu discloses the limitations of claim 5, as described above, and further discloses the first joining end forms a first holding surface, a second holding surface, and a third holding surface (see annotated Fig. 11' above), wherein the catch is selectively retained by the first, the second, and the third holding surfaces (see annotated Fig. 11' above, the catch will be retained by either the first, second, or third holding surface based on which fixed pivotal position the first segment is currently in), wherein the catch is selectively engagable and disengagable from the first, the second, and the third holding surfaces (0033), wherein the first holding surface is disposed next to the first positioning surface and the second holding surface is disposed next to the second positioning surface and the third holding surface is disposed next to the third positioning surface respectively (see annotated Fig. 11’ above), wherein the catch has a second body section (see annotated Fig. 12 above; the second body section is the portion of element 62 shown in annotated Fig. 12' above) abutting against the first holding surface in a direction radial to the axis of rotation when the first segment is at the first fixed pivotal position relative to the second segment (Fig. 11; the axis of rotation is going through the center of element 57 into the page and the second body section is abutting the first holding surface in a direction radial to the axis of rotation), wherein the second body section is abutted against the second holding surface in a direction radial to the axis of rotation when the first segment is at the second fixed pivotal position relative to the second segment (see annotated Fig. 11’ above; the axis of rotation is going through the center of element 57 into the page and the second body section would be abutting the second holding surface in a direction radial to the axis of rotation when the first segment is at the second fixed pivotal position (e.g. when the teeth shown in Fig. 11 shift counterclockwise by one tooth position)), wherein the second body section is abutted against the third holding surface in a direction radial to the axis of rotation when the first segment is at the third fixed pivotal position relative to the second segment (see annotated Fig. 11’ above; the axis of rotation is going through the center of element 57 into the page and the second body section would be abutting the third holding surface in a direction radial to the axis of rotation when the first segment is at the second fixed pivotal position (e.g. when the teeth shown in Fig. 11 shift clockwise by one tooth position)), wherein the first holding surface and the first positioning surface are at different heights, wherein the second holding surface and the second positioning surface are at different heights, and wherein the third holding surface and the third positioning surface are at different heights (see annotated Fig. 11' above where the height direction is shown; the first, second, and third holding surfaces are the surfaces of the teeth leading up to the first, second, and third positioning surfaces and therefore the first, second, and third holding surfaces are at different heights than the first, second, and third positioning surfaces).
Regarding claim 13, Hu discloses the limitations of claim 12, as described above, and further discloses the first joining end has a first side and a second side disposed oppositely and the axis of rotation extends transversely to the first and the second sides (see annotated Fig. 9 above; the axis of rotation, as shown in annotated Fig. 12 above extends transversely between the first and second side), and wherein the first, the second, and the third positioning surfaces are adjacent to the first side and the first, the second, and the third holding surfaces are adjacent to the second side respectively (each of the first, second, and third positioning surfaces as well as the first, second, and third holding surfaces are adjacent (e.g. next to) both the first and the second side shown in annotated Fig. 9 above).
Regarding claim 16, Hu discloses the limitations of claim 12, as described above, and further discloses the first joining end forms a first stopping surface adjacent to the second positioning surface, a second stopping surface adjacent to the third positioning surface, a third stopping surface adjacent to the second holding surface, and a fourth stopping surface adjacent to the third holding surface (see annotated Fig. 11’ above), wherein the second positioning surface is disposed between the first positioning surface and the first stopping surface and the third positioning surface is disposed between the first positioning surface and the second stopping surface respectively (see annotated Fig. 11’ above), wherein the first and the second stopping surfaces are flat (see annotated Fig. 11’ above; the stopping surfaces are the flat surfaces of the teeth leading up to the positioning surfaces), wherein the second holding surface is disposed between first holding surface and the third stopping surface and the third holding surface is disposed between first holding surface and the fourth stopping surface respectively (see annotated Fig. 11’ above), and wherein the third and the fourth stopping surfaces are flat (see annotated Fig. 11’ above; the stopping surfaces are the flat surfaces of the teeth leading up to the positioning surfaces).
Regarding claim 17, Hu discloses the limitations of claim 1, as described above, and further discloses the catch is urged by a resilient member (Fig. 8 element 63, 0031).
Regarding claim 18, Hu discloses the limitations of claim 8, as described above, and further discloses the catch is movably disposed in a hole (Fig. 8 element 56, 0031 and 0033), wherein the catch is operable from a third body section thereof (see annotated Fig. 12 above; the third body section is the portion of element 61 shown in annotated Fig. 12' above and is used to operate the catch), wherein the first and the third body sections are at opposite ends of the catch, and wherein the second body section is disposed between the first and the third body sections (see annotated Fig. 12’ above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (20040144218) in view of Neff (US3309949).
Regarding claim 19, Hu discloses the limitations of claim 1, as described above, and further discloses the second segment includes a handle end of the wrench (Fig. 7 element 50; 0029). Hu fails to disclose the first segment includes two jaws for driving an object to be driven by the wrench and a space between the jaws for receiving the object.
Neff is also concerned with a wrench and teaches the first segment (see annotated Fig. 2 below) includes two jaws (Fig. 1 elements 2 and 6) for driving an object to be driven by the wrench (1:36-39, hexagonal connection corresponds to object) and a space between the jaws for receiving the object (Fig. 1 open space shown between the two jaws (2 and 6)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wrench of Hu to include two jaws as taught by Neff to allow for adjustability of the first segment to engage multiple sized nuts.

    PNG
    media_image6.png
    664
    311
    media_image6.png
    Greyscale

Regarding claim 20, Hu, as modified, discloses the limitations of claim 19, as described above, and further discloses one of the two jaws is selectively positionable at various fixed positions relative to the other jaw (Fig. 1, 2:11-13 and 2:41-45; the jaw (6) can rotate relative to the other jaw (2) and is at different fixed positions when engaging different sized nuts).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723